Citation Nr: 1409427	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-26 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for an acquired psychiatric disorder, to include anxiety reaction and depressive disorder, claimed as secondary to service-connected diabetes mellitus, and, if so, whether the reopened claim may be granted.  

2.  Entitlement to service connection for bilateral senile cataracts, open angle glaucoma, and mild dry eyes, claimed as a retinopathy condition, claimed as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for a fatty liver condition.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

5.  Entitlement to service connection for right hip osteoarthritis, claimed as a disability manifested by joint pain, as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for a disability manifested by fatigue.  

7.  Entitlement to service connection for bladder cancer, claimed as due to herbicide exposure.  

8.  Entitlement to an initial disability rating in excess of 20 percent for service-connected peripheral vascular disease affecting the left lower extremity.  

9.  Entitlement to an initial disability rating in excess of 20 percent for service-connected peripheral vascular disease affecting the right lower extremity.  


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty in the Army from July 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued in January 2009 and October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) above.

The January 2009 rating decision denied entitlement to service connection for bladder cancer.  In February 2009, the Veteran filed a notice of disagreement (NOD) with the RO's decision.  A statement of the case (SOC) was issued in June 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.

In the October 2011 rating decision, the RO granted a noncompensable rating for service-connected peripheral vascular disease affecting the left and right lower extremities, effective February 25, 2009.  In that rating decision, the RO also denied entitlement to service connection for bilateral senile cataracts, a fatty liver condition, peripheral neuropathy of the bilateral upper extremities, depressive disorder, joint pain, fatigue, and TDIU.  In October 2011, the Veteran filed an NOD as to all issues addressed in the October 2011 rating decision.  An SOC was issued in March 2012, and a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) was submitted in April 2012.  

By rating decision in March 2012, the RO granted a 20 percent rating for service-connected peripheral vascular disease affecting the left and right lower extremities, effective February 25, 2009.  The Veteran has not withdrawn his appeal with respect to the increased rating claims on appeal.  As such, the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran was scheduled a Board hearing in July 2013 and notice of the hearing was sent to his address of record.  However, in July 2013, the Veteran submitted a written statement requesting that his hearing be cancelled and his appeal sent to the Board.  The Board, then, finds that all due process has been afforded the Veteran with respect to his right to a hearing.  

The Board notes that, while the Veteran previously was represented by the Puerto Rico Public Advocate for Veterans Affairs, in October 2011, before certification of the appeal to the Board, the Veteran revoked its power of attorney by way of a letter sent to VA.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

For reasons explained in detail below, the issues of entitlement to service connection for depressive disorder, bilateral eye condition, right hip osteoarthritis, and bladder cancer, as well as the issues of entitlement to increased ratings for service-connected peripheral vascular disease affecting the left and right lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT


1.  In a May 1973 rating decision, the RO denied service connection for anxiety reaction; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year of the issuance of the rating decision.  

2.  Evidence added to the record since the final May 1973 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

3.  There is no competent, credible, and probative lay or medical evidence showing a current diagnosis of fatty liver, peripheral neuropathy affecting the bilateral upper extremities, or a disability manifested by fatigue.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, including anxiety and depressive disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for fatty liver, peripheral neuropathy affecting the bilateral upper extremities, or a disability manifested by fatigue have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In light of the favorable determination being reached regarding the Veteran's petition to reopen the claim of service connection for depression, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

With respect to the other service connection claims being decided herein, review of the record shows the Veteran was provided a VCAA letter in April 2009 that advised him of the evidence and information necessary to substantiate his service connection claims, his and VA's respective duties in obtaining evidence in support of such claim, and the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

With regard to the duty to assist, all pertinent, identified, and obtainable records have been obtained and considered, including the Veteran's service treatment records, VA outpatient treatment records dated from 2004 to 2009, and private medical records dated from 2001 to 2009.  The Veteran also has paperless claims files located on Virtual VA and the Veterans Benefit Management System (VBMS), which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless files, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  

The Board also notes the Veteran was afforded with VA examinations in March and December 2010 in conjunction with the claims being decided herein.  Therefore, the Board finds that VA has satisfied its duty to assist the Veteran in obtaining all relevant evidence in this case.  Notably, the Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Analysis

Petition to Reopen

By way of background, entitlement to service connection for a nervous condition (diagnosed as anxiety reaction) was denied in an April 1973 rating decision that was issued in May 1975.  At that time, the RO considered the Veteran's service treatment records (STRs), which do not contain any reference to any nervous abnormalities, and a July 1973 VA examination report, which contains a diagnosis of anxiety reaction but does not contain a nexus opinion.  Nevertheless, the RO determined that the evidence did not support the grant of service connection for anxiety reaction, as the disability was not incurred in or aggravated by service.  

The Veteran was notified of the RO's decision and his appellate rights in May 1973. 

In late April 1973, during the one-year appeal period following the issuance of the May 1973 rating decision, the Veteran submitted additional, relevant evidence consisting of medical evidence showing that he was variously diagnosed with anxiety reaction, neurosis, and anxiety with depressive features, and that he attended group and individual counseling where he discussed his experiences in Vietnam and his feelings of killing.  Accordingly, the RO reconsidered the Veteran's claim in a May 1973 rating decision and denied service connection for a nervous condition.  See 38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367 Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  At such time, the Veteran was advised of the decision and his appellate rights, but he did not appeal the decision.  Additionally, no new and material evidence relevant to his nervous condition was received within one year from the May 1973 rating decision.  Therefore, the May 1973 rating decision is final with respect to the issue of service connection for a nervous disorder.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

No further communication regarding a nervous or other psychiatric disorder was received by VA until July 2002, when the Veteran filed a claim seeking service connection for depression.  The RO denied the Veteran's claim finding that new and material evidence had not been submitted to reopen the claim for major depression, which was previously diagnosed as anxiety reaction.  The Veteran did not appeal this decision.  

Parenthetically, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, the Board finds that, while the Veteran's psychiatric disorder was previously characterized as anxiety reaction, his more recent claim for depression stems from the same factual basis, as he is seeking to establish service connection for a psychiatric disorder (other than PTSD) that he believes is related to service, whether manifested by depression or anxiety.  As such, his new claim of service connection for depression is considered a claim to reopen a previously denied claim of service connection for an acquired psychiatric disorder other than PTSD, including depression.  

In February 2009, the Veteran filed an informal claim seeking service connection for a nervous disorder, claimed as secondary to service-connected diabetes mellitus.  The Court has held that a new theory of entitlement to a benefit does not constitute a new claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005) (denial of a claim by the Board is a decision as to all potential theories of entitlement, not just those considered and rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).  Therefore, his claim is considered a petition to reopen the previously denied claim of service connection for an acquired psychiatric disorder other than PTSD.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the last final rating decision issued in May 1973, the RO considered the Veteran's STRs, which did not contain any complaints, treatment, or findings relevant to a psychiatric disorder.  The RO also considered post-service evidence showing the Veteran was variously diagnosed with anxiety reaction and neurosis and anxiety with depressive features, and that he attended group and individual counseling in 1972 where he discussed his experiences in Vietnam.  Based on this evidence, the RO denied the Veteran's psychiatric claim on the basis that his claimed nervous condition was not incurred or caused by service.  See May 1973 rating decision.  

Since the last final rating decision, the Veteran has submitted treatment records which show a continued diagnosis of major depression.  See August 2002 statement from Dr. JSC.  In addition, the Veteran was afforded a VA mental disorders examination in March 2010 where he was diagnosed with depressive disorder by history.  As to etiology, the March 2010 VA examiner opined that the Veteran's depression is not caused by or a result of his service-connected diabetes mellitus.  

While the March 2010 VA examiner offered a negative nexus opinion, the March 2010 examination report and medical opinion provides a more complete view of his depression, thereby rendering this evidence material to the underlying service connection claim.  

Accordingly, the claim for entitlement to service connection for an acquired psychiatric disorder, including depression, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


Service Connection Claims

The Veteran is seeking service connection for several disabilities, including a fatty liver condition, peripheral neuropathy affecting the bilateral upper extremities, and a disability manifested by fatigue.  The evidence does not show, nor does the Veteran allege, that his claimed disabilities are related to his active duty service.  Indeed, the service treatment records (STRs) do not contain any complaints, treatment, or diagnosis related to a fatty liver condition, peripheral neuropathy affecting the bilateral upper extremities, or a disability manifested by fatigue.  Notably, the Veteran did not report having any pertinent complaints at his May 1970 separation examination and objective clinical evaluation was normal.  

Instead, the Veteran has asserted that his claimed disabilities are secondary to his service-connected diabetes mellitus.  

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 449 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As noted, the STRs do not contain any complaints, treatment, or diagnosis related to a fatty liver condition, peripheral neuropathy affecting the bilateral upper extremities, or a disability manifested by fatigue.  In addition, the post-service treatment records do not contain a great deal of information regarding the claimed disabilities.  

In February 2009, a Dr. N.O. submitted a written statement indicating that the Veteran presented with a myriad of symptoms, including fatty liver, fatigue, and numbness, pain, and paresthesias affecting his upper and lower extremities.  The February 2009 statement is considered competent medical evidence, as Dr. N.O. is a medical professional competent to provide such statements.  However, while Dr. N.O. stated that the Veteran presented with these symptoms, she did not provide any treatment records documenting the Veteran's treatment for such symptoms or noting his medical history, including when these symptoms began, what activities precipitate the onset of such symptoms, or what treatment he receives for his symptoms.  Instead, Dr. N.O. provided a statement regarding the Veteran's current symptoms, with no underlying clinical evidence to support her statement.  Notably, Dr. N.O. did not state that the Veteran's symptoms of fatigue or numbness, pain, and paresthesias affecting his upper extremities have been attributed to an underlying condition or disability, including peripheral neuropathy of the upper extremities or diabetes mellitus.  

As such, the February 2009 statement from Dr. N.O. is not afforded any probative weight with respect to establishing a current diagnosis of fatty liver disease or disabilities manifested by fatigue (including chronic fatigue syndrome) or numbness, pain, and paresthesias affecting the Veteran's upper extremities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (an opinion that contains only data and conclusions is entitled to no probative weight); see also Sanchez-Benitez v. West, 13 Vet App 282 (1999), aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In evaluating this claim, the Board finds probative that there is no other competent medical evidence of record which shows the Veteran has been diagnosed with a fatty liver or disabilities manifested by fatigue or numbness, pain, and paresthesias affecting his upper extremities.  Notably, while the evidentiary record contains private and VA treatment records dated from 2001 to 2009, the post-service treatment records do not show complaints of, treatment for, or diagnosis of these claimed symptoms/disabilities.  

In this context, the Board notes that the Veteran was afforded several VA examinations in conjunction with this appeal.  

In March 2010, the Veteran was afforded a VA liver examination where the examining physician noted the Veteran's complaints regarding his liver and fatigue.  The examiner noted, however, that the Veteran did not provide any information regarding the onset of such symptoms and that he denied a history of liver disease and fatigue.  Objective examination of the abdomen was normal and there were no other signs of liver disease.  As for a diagnosis, the VA examiner stated there is no evidence of a liver condition and no objective evidence - in the claims file or on examination - to sustain the allegation of fatigue.  As there was no diagnosis of a liver or fatigue condition, the March 2010 VA examiner did not provide a nexus opinion.  

The Veteran was also afforded a VA immune disorders examination in January 2011, at which time the examiner noted the Veteran's complaints of fatigue related to diabetes mellitus.  The Veteran reported that his fatigue had its onset in 2010, although a diagnosis had not been established.  The VA examiner also noted the Veteran's medical history, which included reports of fatigue, and conducted a physical examination.  As to a diagnosis, the VA examiner stated that there is no evidence of condition to explain the subjective reports of mild fatigue, also noting that the STRs and private medical records are silent for fatigue.  The VA examiner also noted that the Veteran is a chronic smoker and has pulmonary emphysema and that there is no evidence of thyroid disease or anemia.  

The January 2011 VA examiner stated that she was not able to resolve this issue without resort to mere speculation, noting that the Veteran has complained of fatigue as a transitional symptom that occurs only twice a month, as opposed to a persistent, chronic symptom.  The VA examiner also noted that the Veteran's fatigue is not a specific symptom that can be directly attributed to his diabetes because his diabetes is stable.  The examiner explained that a transitory, sporadic feeling of fatigue can be due to any disease other than diabetes, or it can be a normal symptom for his age.  She stated that one could speculate his fatigue is due to his pulmonary disease or due to aging.  As such, she stated she could not resolve the issue of whether the Veteran's fatigue is a part of his diabetes mellitus without resort to mere speculation.  

At the January 2011 VA examination, the examiner noted the Veteran had paresthesias and coldness in his feet, which was attributed to his diabetic peripheral neuropathy.  The Veteran did not lodge any complaints related to neurologic symptoms affecting his bilateral upper extremities at that examination or any other VA examination conducted in conjunction with this appeal.  

Based on the foregoing, the Board finds the evidentiary record does not contain a competent diagnosis of fatty liver, peripheral neuropathy affecting the bilateral upper extremities, or a disability manifested by fatigue.  As noted, the March 2010 VA examiner found no evidence of a liver condition and there is no other competent, credible, and probative medical evidence of a liver condition, including fatty liver.  Similarly, while the Veteran has complained of fatigue, both the March 2010 and January 2011 VA examiners found no objective evidence - in the claims file or on examination - to sustain the allegation of fatigue, and the preponderance of the evidence does not show a disability to which the Veteran's complaints of fatigue have been attributed to an underlying condition or disability.  Finally, the Board notes that there is no competent medical evidence showing a diagnosis of peripheral neuropathy affecting the bilateral upper extremities.  

In evaluating this claim, the Board has considered the Veteran's lay assertions and notes that he is competent to describe his current symptoms.  However, while the Veteran is considered competent to describe symptoms, he is not shown to have the requisite knowledge to diagnose fatty liver disease or peripheral neuropathy; nor is he competent to state that his symptoms of fatigue or numbness, pain, and paresthesias affecting the upper extremities are representative or attributable to an underlying diagnosis.  Therefore, his lay assertions are not considered competent evidence of a diagnosis of fatty liver, peripheral neuropathy, or a disability manifested by fatigue and are outweighed by the medical evidence of record.  

In conclusion, the Board finds the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of fatty liver, peripheral neuropathy affecting the bilateral upper extremities, or a disability manifested by fatigue.  Notably, there is no competent, credible, and probative lay or medical evidence showing a diagnosis of the claimed disabilities during the entire appeal period; nor is there evidence showing these disabilities were diagnosed prior to the claim period, were extant at the time he filed his service connection claim in February 2009, but had resolved by the time of later examination.  See McClain, supra; see also Romanowsky v. Shinseki, --- Vet. App. ----, 2013 WL 1907369, Vet. App., May 09, 2013 (NO. 11-3272).  

In the absence of proof of a present disability, there can be no valid claim for service connection.  See McClain, supra; Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, the preponderance of the evidence is against service connection for fatty liver, peripheral neuropathy affecting the bilateral upper extremities, or a disability manifested by fatigue and, as such, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, including depression, is reopened, and the claim is granted to this extent only.

Service connection for fatty liver, peripheral neuropathy affecting the bilateral upper extremities, or a disability manifested by fatigue is denied.  


REMAND

Unfortunately, the Board review of the claims file reveals that further RO action in this appeal is warranted, even though such will regrettably, further delay an appellate decision in this matter.

With respect to the reopened claim of service connection for an acquired psychiatric disorder, the Board notes that the Veteran was afforded a VA mental disorders examination in March 2010, at which time the VA examiner opined that the Veteran's depressive disorder is not caused by or a result of his diabetes mellitus.  The VA examiner did not provide a rationale in support of his opinion; nor did the examiner provide an opinion regarding whether his depressive disorder is caused by, the result of, or aggravated by his service-connected diabetes mellitus.  

As such, the March 2010 VA opinion regarding the Veteran's acquired psychiatric disorder is inadequate.  Indeed, the Board notes that a VA opinion that a service-connected disability did not cause the non-service-connected disability is an insufficient opinion when aggravation has been claimed.  See Allen v. Brown, 7 Vet. App. 439 (1995); see also See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Therefore, the Board finds a remand is needed to obtain an amended medical opinion that addresses direct and secondary service connection, including aggravation, and which is supported by a complete rationale.  

In the same way, the Board finds that an amended medical opinion is needed regarding the Veteran's claimed bilateral eye condition and right hip osteoarthritis.  Indeed, while there are medical opinions of record which address whether the Veteran's loss of vision, including cataracts, and right hip osteoarthritis, are caused by, a result of, or secondary to diabetes mellitus, the opinions do not address the aggravation element of the Veteran's claims.  See March 2010 VA eye examination and December 2010 VA joints examination.  Therefore, on remand, the RO will be requested to obtain an amended medical opinion that addresses whether the Veteran's loss of vision, including cataracts, and right hip osteoarthritis are aggravated by his service-connected diabetes mellitus.

In addition to the foregoing, the Veteran is seeking service connection for bladder cancer, claimed as secondary to herbicide exposure.  The Veteran's DD Form 214 shows that he served in the Republic of Vietnam during the Vietnam era.  As such, he is presumed to have been exposed to herbicides during such service.  38 C.F.R. § 3.307(a)(6)(iii).  There is, however, no presumption of service connection for bladder cancer as due to herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Instead, the Veteran must submit evidence or proof of direct causation.  38 U.S.C.A. § 1116(f); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

In support of his claim, in February 2009, Dr. N.O. submitted a statement wherein she opined that it is more probable than not that the Veteran's bladder tumor and diabetes mellitus are directly related and service-connected due to his Agent Orange exposure.  Dr. N.O. did not provide a rationale in support of her opinion; nevertheless, her opinion indicates that the Veteran's bladder cancer may be due to his in-service herbicide exposure or, in the alternative, is caused by, a result of, or aggravated by service-connected diabetes mellitus, thereby triggering VA's duty to provide a VA examination and opinion.  

Indeed, there is competent evidence of an in-service event (i.e., herbicide exposure), competent evidence of a current disability, and evidence which indicates that the current disability may be related to the in-service event.  See 38 U.S.C.A. § 5103A (West 2002); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Therefore, on remand, the Veteran should be afforded a VA examination to obtain a medical opinion that addresses whether the Veteran's bladder cancer is likely due to his military service, including his in-service herbicide exposure, or is likely caused or aggravated by diabetes mellitus.  

In addition to the foregoing, the Veteran is claiming that the severity of his service-connected peripheral vascular disease affecting his bilateral lower extremities warrants a higher evaluation.  Review of the record reveals that he was last afforded a VA examination to evaluate his peripheral vascular disease in April 2010, nearly four years ago.  The Board also notes that, while the evidentiary record contains VA treatment records from to February 2009, neither the paper claims file nor the paperless claims files contain VA treatment records dated from February 2009 to the present.  

Given that the evidentiary record does not contain any medical evidence regarding the Veteran's peripheral vascular disease since April 2010, the Board finds that an updated VA examination is needed in order to fully and fairly evaluate the claims on appeal.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  On remand, the RO/AMC must also obtain the Veteran's VA treatment records dated from February 2009 to the present, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to a request for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all VA treatment records, dated since February 2009.

In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine if his current bladder cancer is related to his military service, to specifically include his in-service herbicide exposure.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

a.  After reviewing all lay and medical evidence of record, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran currently has bladder cancer that is the result of his military service, to include his exposure to herbicides therein.  

c.  In answering the foregoing, the VA examiner should address the February 2009 statement from Dr. N.O.  The examiner should also consider all lay and medical evidence of record, noting that the Veteran is considered competent to report the symptoms he experiences, including when those symptoms were incurred and how long they have persisted. 

d.  A rationale must be provided for any opinion offered.

3. After all outstanding treatment records have been associated with the claims file, request that the March 2010 VA examiner(s) review the claims file, including this remand, and provide an addendum to the previous examination reports that addresses the following:

With respect to the acquired psychiatric disorder, the examiner must answer each of the following: 

a.  Is it at least as likely as not (i.e., a probability of 50 percent) that any currently manifested psychiatric disorder is proximately due to or the result of the Veteran's service-connected diabetes mellitus?

b.  Is it at least as likely as not (i.e., a probability of 50 percent) that any currently manifested psychiatric disorder is aggravated by the Veteran's service-connected diabetes mellitus?

In answering the foregoing, the examiner should note that aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.

With respect to the Veteran's loss of vision, including cataracts, the examiner must answer each of the following: 

c.  Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's loss of vision, including cataracts, is proximately due to or the result of his service-connected diabetes mellitus?

d.  Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's loss of vision, including cataracts, is aggravated by his service-connected diabetes mellitus?

4. After all records have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician at a VA medical facility, to address the current nature and severity of his service-connected peripheral vascular disease affecting the bilateral lower extremities.  

The pertinent evidence from Veteran's claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history.  

All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner must opine as to whether it is at least as likely as not that the Veteran's service-connected peripheral vascular disease renders him unable to secure and follow substantially gainful employment.  

All opinions expressed must be accompanied by supporting rationale.  

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


